Exhibit 21.1 LIST OF SUBSIDIARIES Name of Subsidiary Jurisdiction in Which Incorporated % of Voting Securities Owned US Natural Gas Corp KY FL 100% US Natural Gas Corp WV FL 100% E 3 Petroleum Corp FL 100% E 2 Investments, LLC FL 100% B.T.U. Pipeline, Inc. (1) TN 100% SLMI Options, LLC NV 100% (1)TheArticles of Dissolution and Articles of Termination were filed with the State of Tennessee Department of State on March 4, 2011 after the Company's Certificate of Tax Clearance was received from the Tennessee Department of Revenue. The corporation was effectively terminated and dissolved on March 15, 2011 with the Tennessee Secretary of State.
